DETAILED ACTION
In response to remarks filed on 25 August 2022
Status of Claims
Claims 1-12 are pending;
Claims 1-12 are currently amended;
Claims 1-12 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 25 August 2022 have been fully considered and they are moot since a new reference has been introduced to reject the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide means” and “connecting means”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arzberger et al (U.S. Patent No. 5,964,305).
As to Claim 10, Arzberger discloses a slurry wall cutter for producing vertical trenches in the ground, which is connectable with a carrier apparatus, the slurry wall cutter comprising: 
A frame (Box with 32 on top and 40 on the bottom); 
A motor unit (31’); and 
A drive unit (10) comprising a carrier structure (19), at least one gear mechanism (17) arranged on the carrier structure, and at least one cutting tool (Column 3, Lines 1-3, “cutting wheels”) for crushing ground material, the at least one cutting tool connected to the at least one gear mechanism and drivable by the motor unit, and wherein the frame and the drive unit are releasably connected to one another (There are bolts, welds, etc which can be either removed or cut to release the connections), 
Wherein the motor unit is positioned within a recess (Interior of the box) of the frame and releasably connected (There are bolts, welds, etc which can be either removed or cut to release the connections) to a top side of the carrier structure (via 20’, 21’), where the top side of the carrier structure is opposite the at least one cutting tool (Figure 1), and the top side of the carrier structure is connected to the frame via connecting means (20’, 21’), the connecting means positioned exterior to a portion of the frame (Figure 1).
As to Claim 11, Arzberger as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Arzberger as modified also teaches wherein the frame comprises indentations (Indentation receiving 30 and indentation receiving 22) and the connecting means (20’, 21’) are positioned within the indentations.  
As to Claim 12, Arzberger as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Arzberger as modified also teaches wherein connecting means (20’, 21’) are positioned within an outer contour of the frame extending beyond the indentations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Arzberger et al (U.S. Patent No. 5964305) in view of Bernasinski et al (U.S. Patent Application Publication No. 2019/0323205).
As to Claim 1, Arzberger discloses a slurry wall cutter for producing vertical trenches in the ground, which is connectable to a carrier apparatus, the slurry wall cutter comprising: 
A frame (Box with 32 on top and 40 on the bottom); 
A motor unit (31’); and 
A drive unit (10) releasably connectable (There are bolts, welds, etc which can be either removed or cut to release the connections) with the frame, the drive unit comprising: 
A carrier structure (19), at least one gear mechanism (17) arranged on the carrier structure, and at least one cutting tool (Column 3, Lines 1-3, “cutting wheels”) for crushing ground material, the at least one cutting tool connected to the at least one gear mechanism (17) and drivable by the motor unit (31’), 
Wherein the motor unit (31’) is positioned within a recess of the frame (Interior of box) and releasably connectable (There are bolts, welds, etc which can be either removed or cut to release the connections) to a top side of the carrier structure (via 20’, 21’), where the top side of the carrier structure is opposite the at least one cutting tool (Figure 1). 
However, Arzberger is silent about wherein the frame and the drive unit respectively comprise guide means, which are configured such that the drive unit, moves laterally along the guide means into and out of the frame, and the top side of the carrier structure contacts a lower side of the frame. Bernasinski discloses a frame (10) and a drive unit (E) respectively comprise guide means (90, 99), which are configured such that the drive unit, moves laterally (Laterally is a relative term and in this case there is no point of reference in the claim limitations) along the guide means into and out of the frame (The pins of element 99 of the the drive unit are inserted into the apertures of element 90 of the frame), and the top side of the carrier structure (Pins of 99) contacts a lower side of the frame (12 via 90). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the frame and the drive unit respectively comprise guide means, which are configured such that the drive unit, moves laterally along the guide means into and out of the frame, and the top side of the carrier structure contacts a lower side of the frame. The motivation would have been to reach deeper below ground.
As to Claim 2, Arzberger as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Arzberger as modified also teaches wherein the drive unit comprises a motor receptacle (21), and the motor unit (31’) releasably connectable to a top side of the motor receptacle and a bottom side of the motor receptacle, and which is arranged on the top side of the carrier structure.  
As to Claim 3, Arzberger as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Arzberger as modified also teaches wherein the frame comprises a cutout (Opening in 40) at at least one side, through which the motor receptacle is received when the drive unit is displaced via the guide means.  
As to Claim 4, Arzberger as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Arzberger as modified also teaches wherein the guide means (Bernasinski: 90, 99) of the frame and of the drive unit are configured as beveled edges, the chamfered surfaces of which contact one another in a connected state.  
As to Claim 5, Arzberger as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Arzberger as modified also teaches wherein the frame (Box with 32 on top and 40 on the bottom) comprises a recess on a lower side (Opening that receives bolts proximate 30’), into which a part (bolts proximate 30’), is introduceable, wherein a releasable connection of the drive unit and the frame is producable via lateral introduction of the drive unit (31’) into a lateral cutout of the frame or introduction of the drive unit into a lower recess of the frame from top to bottom.  
As to Claim 6, Arzberger as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Arzberger as modified also teaches wherein the guide means (Bernasinski: 90, 99) are arranged and configured to center the drive unit relative to the frame when the drive unit (31’) is introduced into a lower recess of the frame (Interior of box between 32 and 40).  
As to Claim 7, Arzberger as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Arzberger as modified also teaches wherein the motor is introduceable into the lower recess of the frame (Box with 32 on top and 40 on the bottom) in a state in which the motor unit is connected with a motor receptacle (21’), and the motor receptacle is attached to the top side of the carrier structure.  
As to Claim 8, Arzberger as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Arzberger as modified also teaches wherein the drive unit (31’) is releasably connectable with the lower side of the frame (Box with 32 on top and 40 on the bottom).  
As to Claim 9, Arzberger as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Arzberger as modified also teaches wherein the motor unit (32) is releasably connectable with the frame (Box with 32 on top and 40 on the bottom).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678